10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

frase 2:20-cv-04843-TJH-SP Document 19 Filed 10/21/20 Page1lof2 Page ID #:106

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

STRIKE 3 HOLDINGS, LLC, Case No.: 2:20-cv-04843-TJH-SPx
Plaintiff, PROTECTIVE ORDER AND
ng) SEALING DOCUMENTS
VS.

JOHN DOE subscriber assigned IP
address 71.92.216.147,

Defendant.

 

 

THIS MATTER was opened to the Court by Lincoln D. Bandlow, Esq., on
behalf of Plaintiff Strike 3 Holdings, LLC (“Plaintiff”), and by Steven Vondran,
Esq., on behalf of Defendant John Doe subscriber assigned IP address
71.92.216.147 (“Doe”), as a joint stipulation for the entry of a consent protective
order pursuant to Fed. R. Civ. P. 26(c) and for entry of an order sealing documents
pursuant to Local Rule 79-5 et seg.; the Court having considered the parties’
written submissions in connection with the request pursuant to Federal Rule of
Civil Procedure 78, and for good cause shown:

IT IS on this 218! day of OCTOBER, 2020,

1. ORDERED that the Clerk of the Court shall maintain the caption of
this matter as “Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
71.92.216.147” through all stages of the proceeding:

1

 

PROTECTIVE ORDER AND ORDER SEALING DOCUMENTS
Case No. 2:20-cv-04843-TJH-SP

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

frase 2:20-cv-04843-TJH-SP Document 19 Filed 10/21/20 Page 2of2 Page ID#:107

 

 

2. IT IS FURTHER ORDERED that Defendant may continue to litigate
this matter pseudonymously as “John Doe” unless and until this Court orders
otherwise;

3. IT IS FUTHER ORDERED that Plaintiff shall not publicly disclose
to any third party any information identifying the Defendant and/or any person
associated with the defendant, tenants, guests, members of their household,
including but not limited to disclosing or divulging any alleged social media or other
evidence of any alleged BitTorrent activity, absent express permission by this
Court;

4 IT IS FURTHER ORDERED that all documents identifying the
Defendant and/or any person associated with the Defendant, including alleged
social media and other evidence of alleged BitTorrent activity, shall only be filed
on the public docket in redacted form (ensuring that known personally identifiable
information is not disclosed), with unredacted versions filed under seal:

5. IT IS FURTHER ORDERED that Plaintiff may file its unredacted
First Amended Complaint and unredacted return of service under seal:

6. IT IS FURTHER ORDERED to the extent any party in this action
needs to file any pleadings or documents in this matter that contain Defendant’s
name or other identifying information, such pleadings or documents are to be filed
first on the public docket with such name or other identifying information redacted
and then an unredacted version of any such pleading or document is to be filed

under seal.

Gear Oth Eka

HON. TPRRY'J. HATTER, JR. #

UNITED STATES DISTRICT JUDGE

 

2

 

PROTECTIVE ORDER AND ORDER SEALING DOCUMENTS
Case No. 2:20-cv-04843-TJH-SP

 
